—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Sherman, J.), rendered December 4, 1989, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
A review of the record reveals that trial counsel proceeded *679in as effective a manner as possible in view of the overwhelming evidence of the defendant’s guilt. He made appropriate pretrial motions and obtained a Wade hearing. At trial, counsel vigorously cross-examined the People’s witnesses, raised appropriate objections, delivered opening and closing statements consistent with his mistaken identity defense, and presented an expert witness on the defendant’s behalf. In sum, the defendant received meaningful representation (see, People v Satterfield, 66 NY2d 796, 798-799; People v Baldi, 54 NY2d 137, 146-147; People v Konits, 159 AD2d 590, 591, lv denied 76 NY2d 738, cert denied 498 US 939; People v Cartagena, 128 AD2d 797, 798).
We are satisfied that the Trial Judge’s participation in the questioning of witnesses was generally appropriate and did not rise to such an extent as to deny the defendant a fair and impartial trial (see, People v Watts, 159 AD2d 740; People v Jordan, 138 AD2d 407).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Eiber, J. P., O’Brien, Ritter and Copertino, JJ., concur.